[Cite as State v. Williams, 2018-Ohio-4344.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                       :
                                                     :
         Plaintiff-Appellee                          :   Appellate Case No. 27696
                                                     :
 v.                                                  :   Trial Court Case No. 2016-CRB-6047
                                                     :
 ASHLEY R. WILLIAMS                                  :   (Criminal Appeal from
                                                     :   Municipal Court)
         Defendant-Appellant                         :
                                                     :

                                                ...........

                                               OPINION

                            Rendered on the 26th day of October, 2018.

                                                ...........

MATTHEW KORTJOHN, Atty. Reg. No. 0083743, Assistant City of Dayton Prosecuting
Attorney, 335 West Third Street, Room 372, Dayton, Ohio 45402
       Attorney for Plaintiff-Appellee

BEN M. SWIFT, Atty. Reg. No. 0065745, P.O. Box 49637, Dayton, Ohio 45449
     Attorney for Defendant-Appellant

                                               .............




TUCKER, J.
                                                                                          -2-




       {¶ 1} Defendant-appellant Ashley Williams appeals from her conviction for

disorderly conduct, resisting arrest and obstructing official business. Williams contends

that the State did not present evidence sufficient to sustain the conviction and that the

conviction was not supported by the weight of the evidence.

       {¶ 2} We conclude that the State presented evidence upon which a reasonable

finder of fact could rely to find that Williams committed the offenses. Accordingly, we

affirm the judgment of the trial court.



                             I. Facts and Procedural History

       {¶ 3} On September 4, 2016, Williams was charged by complaint with disorderly

conduct, resisting arrest and obstructing official business. A bench trial was conducted

in the Dayton Municipal Court. Dayton Police Officer Luke Scott testified on behalf of the

State. Scott testified that, on September 3, 2016, at approximately 7:45 p.m., he and his

partner, Michael Schwartz, responded to a dispatch regarding a disturbance at an

apartment located on Hepburn Avenue. When the officers arrived on the scene, they

could hear yelling inside the apartment building. As they approached the apartment

building, they were met outside by Anita Douglas who was identified as the person who

had made the call to the police.          Douglas told the officers that her daughter, later

identified as Williams, was inside the apartment causing a disturbance with other family

members. Douglas further told the officers that she wanted Williams removed from the

apartment.

       {¶ 4} At that point, Williams exited the apartment.            She was screaming
                                                                                           -3-


“obscenities,” and the officers asked her to “please quiet down.” Tr. p. 9. According to

Scott’s testimony, Williams continued to scream the word “f*** over and over.” Id. Scott

testified that the officers tried to “give her some leeway,” but she continued to scream

obscenities after being asked, multiple times, to stop. Id. Scott testified that there were

adults and children milling around outside and that the officers did not want the situation

to get out of control. He testified that they were trying to investigate the incident in order

to “figure out what was going on,” and to make sure that there had been no violence or

injuries in the apartment. Id. at 18. He testified that Williams hampered their ability to

investigate because she refused to comply with their requests to alter her behavior.

Scott testified that he finally gave Williams a warning that she might be placed under

arrest if she did not desist.

       {¶ 5} Scott testified that, even after that warning, Williams continued to yell and

curse at her family members. He testified that Williams began to walk along the side of

the apartment building toward the back where her car was parked. Scott testified that

for another minute or two he continued to tell her to stop yelling. When she failed to

comply, Scott determined that he was going to arrest her for disorderly conduct. At that

point, Williams had reached her car. As Scott attempted to place her in handcuffs, she

pulled her arm away and grabbed the frame of the car door. Both officers had to struggle

with Williams and use force in order to place her in the handcuffs. The officers then

began to escort Williams to their cruiser, but Williams slipped one hand out of the

handcuffs. After putting the handcuff back on, the officers noted that Williams would not

comply with their request to walk to the cruiser, and they had to carry her the rest of the

way. According to Scott, she continued yelling until they reached the cruiser, then she
                                                                                           -4-


finally calmed down.

         {¶ 6} Douglas was called to testify by the defense. She testified that she met the

officers at the door and told them that she wanted Williams to leave the premises and to

take her children with her. Douglas testified that she informed the officers that Williams

had been yelling about money. She testified that Williams then passed her and exited

the apartment. Douglas testified that Williams was not yelling at that point. According

to Douglas, when Williams was out of sight, she heard her yell “why you on me like this.”

Tr. p. 36. Douglas testified that she then went outside and saw Williams at her car being

held by the officers. Douglas testified that she never heard either officer issue a warning

to Williams.

         {¶ 7} Williams also testified at the trial. She testified that when she observed the

officers at the door, she said “f***” under her breath and began to leave to go to her car.

She testified that she left willingly and that the officers did not ask her to leave or to be

quiet. She denied resisting arrest and stated that her arm came out of the handcuffs

because the police officers were pulling on her arms.           On cross-examination, she

testified that she believed the officers arrested her because they wanted to “make the

charges [from a prior case] stick.” Tr. p. 56.

         {¶ 8} The trial court found Williams guilty of all charges and sentenced her to 30

days in jail for disorderly conduct, 90 days for resisting arrest, and 90 days for obstructing

official business. All jail time was suspended. She was also sentenced to one year of

supervised probation with the condition that she attend anger management classes and

submit to drug and alcohol testing. Finally, she was fined $50 and ordered to pay court

costs.
                                                                                       -5-


      {¶ 9} Williams appeals.



                                      II. Analysis

      {¶ 10} Williams asserts the following as her sole assignment of error:

      THE EVIDENCE PRESENTED AT TRIAL WAS INSUFFICIENT AND

      AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE TO SUSTAIN

      WILLIAMS’ CONVICTIONS.

      {¶ 11} In her assignment of error, Williams contends that her convictions were not

supported by sufficient evidence and were against the manifest weight of the evidence.

      {¶ 12} Initially, we note that the State contends that Williams’s appeal is moot

because she paid her fine and court costs in full on July 10, 2018. In support, the State

cites to the online trial court case summary. Because the online case summary is not a

part of the record before us, we may not consider it. However, we also note that Williams

has not disputed the State’s argument regarding mootness. Thus, while it appears the

matter has been rendered moot, we will nonetheless address Williams’s argument.

      {¶ 13} “A sufficiency of the evidence argument disputes whether the State has

presented adequate evidence on each element of the offense * * * to sustain the verdict

as a matter of law.” State v. Wilson, 2d Dist. Montgomery No. 22581, 2009-Ohio-525,

¶ 10, citing State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d 541 (1997).            “An

appellate court's function when reviewing the sufficiency of the evidence to support a

criminal conviction is to examine the evidence admitted at trial to determine whether such

evidence, if believed, would convince the average mind of the defendant's guilt beyond a

reasonable doubt. The relevant inquiry is whether, after viewing the evidence in a light
                                                                                         -6-


most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d

259, 574 N.E.2d 492 (1991), at paragraph two of the syllabus.

       {¶ 14} “A weight of the evidence argument challenges the believability of the

evidence and asks which of the competing inferences suggested by the evidence is more

believable or persuasive.” (Citation omitted.) Wilson at ¶ 12. Thus, a court reviews

“ ‘the entire record, weighs the evidence and all reasonable inferences, considers the

credibility of witnesses and determines whether in resolving conflicts in the evidence, the

[court] clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered. The discretionary power to grant a

new trial should be exercised only in the exceptional case in which the evidence weighs

heavily against the conviction.’ ” Thompkins at 387, quoting State v. Martin, 20 Ohio

App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶ 15} “Although sufficiency and manifest weight are different legal concepts,

manifest weight may subsume sufficiency in conducting the analysis; that is, a finding that

a conviction is supported by the manifest weight of the evidence necessarily includes a

finding of sufficiency. State v. Baatin, 10th Dist. Franklin No. 11AP-286, 2011-Ohio-

6294, ¶ 9, citing State v. McCrary, 10th Dist. Franklin No. 10AP-881, 2011-Ohio-3161, ¶

11, citing State v. Braxton, 10th Dist. Franklin No. 04AP-725, 2005-Ohio-2198, ¶ 15.

“Thus, a determination that a conviction is supported by the weight of the evidence will

also be dispositive of the issue of sufficiency.” Id.

       {¶ 16} Williams was convicted of obstructing official business in violation of R.C.

2921.31(A), which provides that “[n]o person, without privilege to do so and with purpose
                                                                                             -7-


to prevent, obstruct, or delay the performance by a public official of any authorized act

within the public official's official capacity, shall do any act that hampers or impedes a

public official in the performance of the public official's lawful duties.” “A person acts

purposely when it is the person's specific intention to cause a certain result, or, when the

gist of the offense is a prohibition against conduct of a certain nature, regardless of what

the offender intends to accomplish thereby, it is the offender's specific intention to engage

in conduct of that nature.” R.C. 2901.22(A).

       {¶ 17} Williams was also convicted of disorderly conduct in violation of R.C.

2917.11, which provides that “[n]o person shall recklessly cause inconvenience,

annoyance, or alarm to another by * * * [m]aking unreasonable noise or an offensively

coarse utterance, gesture, or display or communicating unwarranted and grossly abusive

language to any person[.]”         The statute further provides that the offense is a

misdemeanor of the fourth degree if “[t]he offender persists in disorderly conduct after

reasonable warning or request to desist.” R.C. 2917.11(E)(3)(a).

       {¶ 18} Finally, Williams was convicted of resisting arrest in violation of R.C.

2921.33(A). That statute states that “[n]o person, recklessly or by force, shall resist or

interfere with a lawful arrest of the person or another.” “A person acts recklessly when,

with heedless indifference to the consequences, the person disregards a substantial and

unjustifiable risk that the person's conduct is likely to cause a certain result or is likely to

be of a certain nature. A person is reckless with respect to circumstances when, with

heedless indifference to the consequences, the person disregards a substantial and

unjustifiable risk that such circumstances are likely to exist.” R.C. 2901.22(C).

       {¶ 19} Williams claims that her convictions were against the weight of the evidence
                                                                                         -8-


because the officers had no reason to conduct an investigation, as they had been called

merely as peace officers regarding a “simple domestic dispute.” She further claims that

the evidence demonstrated that she was willingly and peacefully leaving the scene of her

own accord when she was arrested. Finally, she contends that the officers arrested her

as retaliation for her interference in a prior matter during which the police had arrested

her brother.

       {¶ 20} This argument necessarily hinges upon witness credibility. “Because the

factfinder * * * has the opportunity to see and hear the witnesses, the cautious exercise

of the discretionary power of a court of appeals to find that a judgment is against the

manifest weight of the evidence requires that substantial deference be extended to the

factfinder's determinations of credibility. The decision whether, and to what extent, to

credit the testimony of particular witnesses is within the peculiar competence of the

factfinder, who has seen and heard the witness.” State v. Lawson, 2d Dist. Montgomery

No. 16288, 1997 WL 476684, *4 (Aug. 22, 1997).

       {¶ 21} The State presented evidence upon which a reasonable factfinder could

rely to find that Williams caused a disturbance in her mother’s apartment, which was

sufficient to prompt her mother, Douglas, to call the police.       Further, the evidence

presented by the State demonstrated that Williams continued to yell and use profanities

outside of the apartment in the presence of the police as well as other adults and children,

and that her actions prevented the police from conducting an investigation into the reason

for Douglas’s request for a police response. There was also evidence that Williams

ignored repeated requests from the officers to stop yelling, and that she continued her

behavior even after being warned of possible arrest.        Finally, the State’s evidence
                                                                                        -9-


showed that Williams struggled to prevent the officers from placing handcuffs on her, that

she broke free of one cuff, and that she did not comply with their instructions to walk to

the cruiser.

       {¶ 22} We conclude that Williams’s conviction was supported by the weight of the

evidence. The record does not support a conclusion that the trial court clearly lost its

way and created such a manifest miscarriage of justice that the conviction must be

reversed. We further conclude that the evidence was sufficient to sustain the conviction.

       {¶ 23} Accordingly, the sole assignment of error is overruled.



                                     III. Conclusion

       {¶ 24} The sole assignment of error being overruled, the judgment of the trial court

is affirmed.



                                     .............



WELBAUM, P.J. and FROELICH, J., concur.



Copies sent to:

Matthew Kortjohn
Ben M. Swift
Ashley R. Williams
Hon. Daniel G. Gehres